Case 17-29646        Doc 51     Filed 12/10/18     Entered 12/10/18 12:32:41          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-29646
         Amanda E Long

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/03/2017.

         2) The plan was confirmed on 01/26/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/05/2018.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $36,515.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-29646      Doc 51     Filed 12/10/18        Entered 12/10/18 12:32:41                 Desc         Page 2
                                                   of 3



 Receipts:

        Total paid by or on behalf of the debtor               $14,775.00
        Less amount refunded to debtor                          $1,839.38

 NET RECEIPTS:                                                                                    $12,935.62


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $4,000.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                         $770.84
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,770.84

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal       Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICREDIT FINANCIAL DBA GM F   Secured       29,458.74     29,458.74        29,458.74       4,182.36    1,335.43
 BLUEGREEN CORPORATION            Unsecured           0.00           NA               NA            0.00        0.00
 BUREAUS INVESTMENT GROUP POR     Unsecured      1,470.00       1,470.46         1,470.46           0.00        0.00
 DITECH FINANCIAL LLC             Secured        8,512.29       8,512.29         8,512.29      2,349.99         0.00
 DITECH FINANCIAL LLC             Secured             0.00          0.00             0.00           0.00        0.00
 KOMYATTE & CASBON PC             Unsecured      3,338.00       2,366.15         2,366.15           0.00        0.00
 QUANTUM3 GROUP                   Unsecured         297.00        297.72           297.72           0.00        0.00
 VERITAS INSTRUMENT REN           Unsecured          90.00           NA               NA            0.00        0.00
 VIREO EMERGENCY PHYSICIANS LL    Unsecured      1,561.00            NA               NA            0.00        0.00
 EDUCATION DEPT OF ED/582/NELNE   Unsecured     11,470.00            NA               NA            0.00        0.00
 EDUCATION DEPT OF ED/582/NELNE   Unsecured     10,855.00            NA               NA            0.00        0.00
 EDUCATION DEPT OF ED/582/NELNE   Unsecured     10,658.00            NA               NA            0.00        0.00
 J&K PEDIATRICS LLC               Unsecured         406.42           NA               NA            0.00        0.00
 EDUCATION AES/NCT                Unsecured         205.00           NA               NA            0.00        0.00
 ALIGN MD/EMERGENCY OF ILLINOIS   Unsecured         632.00           NA               NA            0.00        0.00
 ASSET RECOVERY SOLUTIONS LLC/C   Unsecured      1,323.00            NA               NA            0.00        0.00
 CBCS/NORTHWESTERN LAKE FORES     Unsecured         175.00           NA               NA            0.00        0.00
 TIFFANY FARMS HOMEOWNERS ASS     Secured        1,600.00       1,463.63         1,463.63        297.00         0.00
 US DEPARTMENT OF EDUCATION       Unsecured     11,853.00     45,012.53        45,012.53            0.00        0.00
 US DEPARTMENT OF HOUSING & UR    Secured             0.00          0.00             0.00           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-29646        Doc 51      Filed 12/10/18     Entered 12/10/18 12:32:41              Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                $0.00
       Mortgage Arrearage                                 $8,512.29          $2,349.99                $0.00
       Debt Secured by Vehicle                           $29,458.74          $4,182.36            $1,335.43
       All Other Secured                                  $1,463.63            $297.00                $0.00
 TOTAL SECURED:                                          $39,434.66          $6,829.35            $1,335.43

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00             $0.00
        Domestic Support Ongoing                               $0.00               $0.00             $0.00
        All Other Priority                                     $0.00               $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $49,146.86                $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,770.84
         Disbursements to Creditors                             $8,164.78

 TOTAL DISBURSEMENTS :                                                                      $12,935.62


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
